                                            Case 5:20-cv-02243-EJD Document 7 Filed 09/09/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           SHANNON LEE STARR,
                                  11                                                     Case No. 20-02243 EJD (PR)
                                                       Petitioner,
                                  12                                                     ORDER TO SHOW CAUSE
Northern District of California
 United States District Court




                                  13             v.

                                  14
                                           BRANDON PRICE,
                                  15                   Respondent.
                                  16

                                  17

                                  18          Petitioner is a state detainee who is under civil commitment pursuant to California’s
                                  19   Sexually Violent Predator Act (“SVSP”). Petitioner, proceeding pro se, filed a petition for
                                  20   a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging his civil commitment.1
                                  21   Dkt. No. 1. Petitioner has paid the filing fee.
                                  22

                                  23                                         BACKGROUND
                                  24          On March 14, 2017, a jury in Alameda County Superior Court found Petitioner to
                                  25   be a sexually violent predator pursuant to the SVSP. Dkt. No. 1 at 15. The trial court
                                  26   ordered Petitioner committed for an indeterminate term. Id.
                                  27
                                       1
                                  28    This matter was reassigned to this Court on May 13, 2020, after Petitioner declined
                                       magistrate judge jurisdiction. Dkt. Nos. 4, 5, 6.
                                            Case 5:20-cv-02243-EJD Document 7 Filed 09/09/20 Page 2 of 3




                                   1          Petitioner appealed to the state appellate court, which affirmed the trial court’s
                                   2   order on August 22, 2019. Id. at 37. The state high court also denied review. Id. at 59.
                                   3          Petitioner filed this federal habeas action on April 2, 2020.
                                   4

                                   5                                          DISCUSSION
                                   6   A.     Standard of Review
                                   7          This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                   8   in custody pursuant to the judgment of a State court only on the ground that he is in
                                   9   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  10   § 2254(a).

                                  11          It shall “award the writ or issue an order directing the respondent to show cause

                                  12   why the writ should not be granted, unless it appears from the application that the applicant
Northern District of California
 United States District Court




                                  13   or person detained is not entitled thereto.” Id. § 2243.

                                  14   B.     Legal Claims

                                  15          Petitioner claims the following as grounds for federal habeas relief: (1) he was

                                  16   denied due process because of excessive delay in bringing him to trial and failure to give a

                                  17   requested pinpoint jury instruction; and (2) the SVPA violates the equal protection, double

                                  18   jeopardy, and ex post facto clauses of the Constitution. Dkt. No. 1 at 8-9. Liberally

                                  19   construed, these claims are cognizable under § 2254 and merit an answer from

                                  20   Respondent.

                                  21

                                  22                                         CONCLUSION

                                  23          For the foregoing reasons and for good cause shown,

                                  24          1.     The Clerk shall serve electronically a copy of this order upon the Respondent

                                  25   and the Respondent’s attorney, the Attorney General of the State of California, at the

                                  26   following email address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits

                                  27   thereto are available via the Electronic Case Filing System for the Northern District of

                                  28   California. The Clerk also shall serve a copy of this order on Petitioner.
                                                                                     2
                                             Case 5:20-cv-02243-EJD Document 7 Filed 09/09/20 Page 3 of 3




                                   1            2.        Respondent shall file with the court and serve on Petitioner, within sixty (60)
                                   2   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the
                                   3   Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus should
                                   4   not be issued. Respondent shall file with the answer and serve on Petitioner a copy of all
                                   5   portions of the state trial record that have been transcribed previously and that are relevant
                                   6   to a determination of the issues presented by the petition.
                                   7            If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                   8   the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                   9   answer.
                                  10            3.        Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                  11   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing
                                  12   Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court
Northern District of California
 United States District Court




                                  13   and serve on Respondent an opposition or statement of non-opposition within twenty-
                                  14   eight (28) days of receipt of the motion, and Respondent shall file with the court and serve
                                  15   on Petitioner a reply within fourteen (14) days of receipt of any opposition.
                                  16            4.        It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
                                  17   that all communications with the Court must be served on Respondent by mailing a true
                                  18   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                  19   parties informed of any change of address by filing a separate paper captioned “Notice of
                                  20   Change of Address.” He must comply with the Court’s orders in a timely fashion. Failure
                                  21   to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                  22   Federal Rule of Civil Procedure 41(b).
                                  23            5.        Upon a showing of good cause, requests for a reasonable extension of time
                                  24   will be granted provided they are filed on or before the deadline they seek to extend.
                                  25            IT IS SO ORDERED.
                                  26   Dated: 9/9/2020                                        ________________________
                                                                                              EDWARD J. DAVILA
                                  27                                                          United States District Judge
                                       Order to Show Cause; Pending Motions
                                  28   P:\PRO-SE\EJD\HC.20\02243Startt_osc
                                                                                          3
